DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: 
“apparatus that adds sodium carbonate” in claim 25 – this is understood as the feed line shown in Figs.
“a device that mixes sodium carbonate with a liquid containing dimethyl sulfoxide at the tower bottom of the distillation tower and heating the bottom, while controlling the concentration of sodium carbonate to 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the tower bottom of the distillation tower,” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 16-24, in claim 16, last line “the heating portion” lacks explicit antecedent basis in the claims.
With regard to claim 17, the limitation “the distillation equipment” lacks antecedent basis, reciting “the distillation system” would provide antecedent basis.
With regard to claim 17, the limitation “the heated portion” lacks antecedent basis and would need to agree with “the heating portion” of claim 16.
With regard to claim 22, the limitation “wherein dimethyl sulfoxide is obtained” appears to refer to an earlier recited limitation, however lacks antecedence; the examiner suggests applicant recite “the distillate containing dimethyl sulfoxide” for antecedence to claim 16.
With regard to claim 23, the limitation “vapor or liquid” lacks specificity as to where in the system liquid or vapor are obtained from and the metes and bounds of what is referred to in this broad limitation cannot be clearly ascertained.
With regard to claim 23, the phrase "other equipment" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other equipment"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claim 24, it is unclear how the limitation of “simultaneous continuous distillation separation of low-boiling point components containing water and high-boiling point components is carried out by a single distillation system” relates to and further limits claim 16, upon which claim 24 depends – how does “a single distillation system” relate to “a distillation system” of claim 16 – is this 
With regard to claim 24, the limitation “high-boiling components” lacks clearly defined metes and bounds – high boiling as compared to what?
With regard to claims 25-30, in claim 25, “the heating portion” lacks explicit antecedence in the claims and should be more clearly connected with the earlier recited limitation “heating the bottom”.
With regard to claims 25-30, in claim 25, the limitation, interpreted under 35 USC 112(f) as set forth above of “a device that mixes sodium carbonate with a liquid containing dimethyl sulfoxide at the tower bottom of the distillation tower and heating the bottom, while controlling the concentration of sodium carbonate to 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the tower bottom of the distillation tower,” is unclear. Firstly there are three functions recited in this limitation pertaining to the generic claim limitation of “a device” therefore it is unclear whether ALL of these limitations are intended to be achieved by the claimed device. Additionally 
Claim limitation “a device that mixes sodium carbonate with a liquid containing dimethyl sulfoxide at the tower bottom of the distillation tower and heating the bottom, while controlling the concentration of sodium carbonate to 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the tower bottom of the distillation tower” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are three functions claimed here, however, upon consultation of the specification, only the structure of a heating coil with a heating medium going therethrough is seen (Fig 1, for example) and the further functions of  “a device that mixes sodium carbonate with a liquid containing dimethyl sulfoxide at the tower bottom 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (CN 204342710 U, with references made to Fig and ESPACENET machine translation attached) in combination with Lackey (US 3,376,203).
With regard to claim 16, Di teaches a method of operating a distillation method in which a liquid containing dimethyl sulfoxide (DMSO) is separated by a distillation device into a low-boiling-point 

    PNG
    media_image1.png
    277
    110
    media_image1.png
    Greyscale

	However Di does not teach mixing sodium carbonate with a liquid containing dimethyl sulfoxide at a bottom of the distillation system such that sodium carbonate accounts for 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the bottom of the distillation system.
Lackey teaches a method of operating a system for purification of dialkyl sulfoxides by treatment with adsorptive carbon wherein during or following a distillation of the dialkyl sulfoxides, they may be contacted with a basic compound before and/or during distillation to minimize degradation during distillation (see title, C1:L1-25); Lackey teaches the basic compound maybe selected as a calcium carbonate which may inhibit the destructive effects and prevent bumping during distillation (C4:L25-42) and that the addition may be during the distillation (C4:L48-54) and the amount added may be from 0.25-2.5 percent of the dialkyl sulfoxide (C4:L55-63).

With regard to claim 17, the distillate rich in DMSO in Di (right hand stream exiting column 7 of Fig) is obtained below feed material supply location and above the heated bottom portion of column 7 (See Fig).
With regard to claim 18, the distillation column 7 of Di is a single column.
With regard to claim 19, Lackey teaches the distillation column is between 79-119 degrees C (see Lackey C5:L23-33), which is overlapping with the instant ranges.
With regard to claim 20, Lackey as set forth above teaches the inhibitor may be added directly to the distillation (C4:L48-54).
With regard to claim 21, the method of Di would be understood to be a continuous introduction of DMSO as distillation columns are known to be run continuously in industry.
With regard to claim 22, the method of Di would be a continuous method as distillation columns are known to be run continuously in industry, and DI is directed towards dehydration [0024-0026]).
With regard to claim 23, Lackey teaches that forerun and residue of distillation column 5 are discarded (see Figure), and the skilled artisan, familiar with energy efficiency initiatives would find obvious to utilize any available heat energy in discarded streams for other equipment, as this was notoriously well known to improve energy efficiency in industrial processes.
With regard to claim 24, the distillation column 7 of Di is a single column with low-boiling components and water removed via top reflux drum 9, as well as high boiling components removed (see slipstream removed before reboiler 8 at bottom of column 7 (see Fig and [0024-0026]).


    PNG
    media_image1.png
    277
    110
    media_image1.png
    Greyscale

However Di does not teach an apparatus that adds sodium carbonate at a tower bottom of the distillation tower, and a device that mixes sodium carbonate with a liquid containing dimethyl sulfoxide at the tower bottom of the distillation tower and heating the bottom, while controlling the concentration of sodium carbonate to 0.005% to 25% by weight relative to 100% by weight of the liquid containing dimethyl sulfoxide and sodium carbonate in total at the tower bottom of the distillation tower
Lackey teaches a method of operating a system for purification of dialkyl sulfoxides by treatment with adsorptive carbon wherein during or following a distillation of the dialkyl sulfoxides, they may be contacted with a basic compound before and/or during distillation to minimize degradation during distillation (see title, C1:L1-25); Lackey teaches the basic compound maybe selected as a calcium 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an apparatus for adding known stabilizers at known stoichiometric amounts to be mixed with the DMSO in the bottom of the distillation column of Di as taught by Lackey because Lackey teaches these stabilizer may be added into the distillation and be separated with other products in the distillation which would save on an upstream treatment mixing device in the method and system of Di; furthermore Lackey suggests interests of controlling stoichiometric amounts as well as distillation column temperature via known devices to provide mixing (sodium carbonate inlet nozzle), heating (reboiler) and controlling (valve flow rate controller) through known means to achieve the suggested stoichiometric amount of sodium carbonate and temperature as taught by Lackey.
With regard to claim 26, the distillation column 7 of Di is a single column with low-boiling components and water removed via top reflux drum 9, as well as high boiling components removed (see slipstream removed before reboiler 8 at bottom of column 7), and side stream of DMSO (see Fig and [0024-0026]).
With regard to claim 27, Lackey teaches the distillation column temperature is controlled between 79-119 degrees C (see Lackey C5:L23-33) which is overlapping with the instant ranges.
With regard to claim 28, Lackey suggests that sodium carbonate may be directly added to the distillation column, which the skilled artisan would find obvious to implement via a flow line and inlet nozzle (C4:L48-54).

With regard to claim 30, Di further teaches overhead condenser 9 (see Fig [0024-0026]), while not showing what liquid is utilized to condense the overhead vapor, the skilled artisan, familiar with energy efficiency initiatives would find obvious to utilize any available heat energy in discarded streams for heating other stream, as this was notoriously well known to improve energy efficiency in industrial processes.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murano et al (US 2018/0354899) is related to purifying dimethyl sulfoxide via distillation. Shaw et al (US 4,964,957) teaches a method of purification of alkyl sulfides with temperature sensitive considerations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MILLER/Primary Examiner, Art Unit 1772